Citation Nr: 0119081	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel
INTRODUCTION

The veteran served on active duty from July 1946 to August 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral blindness.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The December 1987 Board decision that denied service 
connection for macular degeneration is final.

3.  The evidence submitted subsequent to the December 1987 
Board decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for bilateral blindness.


CONCLUSION OF LAW

1.  The December 1987 Board decision which denied service 
connection for macular degeneration is final.  38 U.S.C.A. 
§ 7104 (West 1991).

2.  The evidence received subsequent to the December 1987 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
bilateral blindness.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral blindness.  After a review of the 
record, the Board finds that the claimant has submitted new 
and material evidence and his claim of entitlement to service 
connection for bilateral blindness is reopened.  To that 
extent only this claim is allowed.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The veteran's claim of entitlement to service connection for 
bilateral blindness was previously denied by a December 1987 
Board decision that denied entitlement to service connection 
for macular degeneration.  That Board decision is final.  
38 U.S.C.A. § 7104 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral blindness subsequent to the December 
1987 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

The new evidence received subsequent to the December 1987 
Board decision includes a January 1999 VA medical report 
which states that the veteran has poor visual acuity which is 
not attributed to macular degeneration.  The evidence also 
includes VA medical records dated from September 1998 to 
October 1999 which shows that the veteran had decreased 
visual acuity of unclear etiology and a history of 
maculopathy with no definitive diagnosis.

The Board finds that the claimant has submitted evidence 
showing that his bilateral blindness may not be the result of 
macular degeneration.  Therefore, the veteran has presented a 
new factual basis for his claim because the December 1987 
Board decision specifically denied entitlement to service 
connection for bilateral blindness as the result of macular 
degeneration.  The Board finds that the medical evidence of 
record which finds that the veteran's bilateral blindness may 
not be the result of macular degeneration is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for bilateral blindness and that claim is 
reopened.  To that extent only, this claim is allowed.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2000).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
blindness, and to that extent only this claim is allowed.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder.  It 
is now incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
The Board finds that a VA examination is needed in order to 
determine whether the veteran's bilateral blindness may have 
been incurred in or aggravated by service or may be the 
result of a disease or injury incurred in or aggravated by 
service.

The veteran has also stated that there are private medical 
records that have not been obtained and associated with the 
claims folder.  The Board finds that development should be 
undertaken to attempt to obtain those records.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any eye 
disorder since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should schedule the veteran 
for a VA ophthalmologic examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should provide a 
diagnosis of all eye pathology 
shown.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
bilateral blindness was incurred in 
or aggravated by service or is the 
result of any disease or injury 
incurred in or aggravated by 
service.  In providing an opinion as 
to the likelihood of relationship, 
it is most useful to the Board if 
the examiner classifies the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



